Title: To James Madison from Benjamin Waterhouse, 29 April 1813
From: Waterhouse, Benjamin
To: Madison, James


Sir,
Boston 29th of April 1813
I have taken the liberty of transmitting to you the narrative accompanying this, in hopes that you may find fifteen minutes leisure for its perusal. It is the only step I could take in lieu of a journey to Washington.
To what I have said there, I will only add here, that when I began to reform that very disorderly Marine-hospital, I was embarrassed at the very threshhold, for want of rules & orders how to proceed with advantage to the Institution, & safety to myself. In that situation, I first applied to the Collector; & then to the Secretary of the Treasury for directions; but obtained none. Finally General Lincoln, on the intimation of Mr Gallatin, put upon me the delicate task of making my own rules to direct & bind myself, provided after they had been examined & approved by him, & the Secretary. In the midst of this half completed task my enemies suddenly broke in upon me; and found some things of a suspicious aspect; and for which there was no other law but custom; so that I have never wondered, (all things & circumstances considered) that the President, & others viewed some matters rather differently from what they were viewed by my friends, & even by my political & professional enemies here. For they have never reproached me on this subject of the hospital.
No man has a higher opinion of Mr Gallatin than myself; & I regret that that able, and estimable officer cannot have an opportunity of reading my narrative, as I shall ever be ambitious of his good opinion.
I again repeat it—I have a respect for the character of General Dearborn; & believe him to be an able, honorable & valuable man. Under this impression, I have, more than once, held up the shield between him & calumny, since his high military appointment. I only have to lament the haste with which he sometimes forms an opinion; & his unwillingness to change it.
It has been a consolation to me, that none of those rumours relative to the hospital ever made an unfavourable impression on the minds of Mr Adams—Mr Gerry, or Mr Jefferson. It is not many weeks since I received a very friendly letter from the latter. After speaking of “the fell hatred of party spirit, which thinks no persecution too mean,”—he adds—“it may force you to fly south of Connecticut, where no truth is feared, where science is honored, not reviled, and where you, as one of its sons would always be received with cordiality; & accept my prayers for the success of your efforts to do good where ever you are.” And to which I cannot resist adding—May Heaven surround him with its choicest blessings, & all who think & act like him!
As it is well known that my situation in Boston is very unpleasant, the party having almost interdicted me fire & water, my friends have been roused up to take some steps towards obtaining for me the place in the mint, enjoyed by my ever to be lamented friend & brother Dr Rush. A paper has been therefore drawn up, & signed by the most prominent Republicans in Cambridge, in Charelstown and in Boston. It is, I understand, signed by some of those gentlemen who distinguished themselves by their zeal in effecting my removal from the hospital; and by the officers of the custom house, by the President of the Senate District attorney, States attorney & the Marshal; and by Mr John Brazer, mentioned in the narrative, & distinguished for his zeal against me in the business of the hospital. I shall myself take no step in this affair without consulting my good friends Mr Adams—Gerry—and Gray, and alas! that I could not add, as heretofore Rush!
I hope you will excuse the liberty I have taken in writing you this private letter, occupied and encumbered as you must, at all times be, by the important matters of State. I remain, with a high degree of respect and attachment Your humble Servt
Benjamin Waterhouse
 
[Enclosure] § From Benjamin Waterhouse
24 April 1813, Boston. “A private citizen has reason to apologize to the Supreme Magistrate for calling off his attention from the great concerns of the State to listen to any of his personal concerns. But there are cases, and situations, & circumstances where the head of a great Nation would be sorry if the private individual held his peace, lest he should entertain hard thoughts of any one in that government to which he was conscientiously attached; & which he had incessantly laboured to support.
“Under these impressions I have, more than once, been on the point of repairing to Washington, there to solicit an audience of the President; but I had not sufficient confidence while the late Secretary at war was in power. I have therefore, during the four past years, suffered in silence, what, I conceived, to be an act of injustice, founded on misrepresentation; or rather the withholdment of truth; for ‘misrepresentation’ is a very serious word. Nor should I now, wounded and mortified as I have been, said a word, had I not been encouraged by a late conversation with honest Mr. Seaver; a gentleman with whom I had very little, or no acquaintance.
“When President Jefferson appointed me Physician to the Marine hospital, & to the Navy-yard Charle[s]town, it excited not merely the displeasure of Dr Eustis but his rage. He considered the place as belonging to him by right; & that upon two distinct grounds, one as an old revolutionary army-Surgeon; the other as being the principal agent in Congress in procuring the Hospital for seamen to be erected in the harbour of Boston. But President Jefferson thought that the people of the United-States were under more obligations to me, for introducing, & defending Vaccination, in its disputed march through an host of enemies, than for any services of Dr Eustis: and therefore he seized, as he said, the first opportunity of expressing to me, & to the public his sense of them.
“Directly upon this Dr Eustis collected together his friends in Boston; & they, in a formal manner, drew up a remonstrance to the President against my appointment. To give it weight & consequence, the chairman of the “Caucus” Mr John Brazer
   
   See the last page, respecting Mr. Brazer.

 was directed to send it to the Massachusetts Delegation; & General Varnum was selected to present it. This paper represented me as totally inadequate in point of talents & experience for the station. I had been a professor of Physic 20 years, & had received two doctorates, yet they would not even give me the title of “Doctor.” Such was the temper infused by the primum mobile of this extraordinary business into his surrounding friends. Several medical men secretly added their influence. But all would not do. They drew their bow so violently that they broke it. Mr Austin of the Loan-office, a man of influence, openly & loudly condemned the proceedings, and sent me information of it.
“To this remonstrance Mr Jefferson returned a pretty full answer, in a letter to Genl. Varnum, who transmitted it to Mr Brazer, who was requested to communicate it to me. He accordingly read it to me, and promissed me a copy; but Dr Eustis got possession of it, & altho’ Mr Brazier tried day after day, week after week, & month after month he never could get it out of his hands. It seems he did not chuse that I should possess so honorable a testimonial of President Jefferson’s good opinion & friendship.
“When I waited on Governor Sullivan to ask him for a letter of recommendation to the President, he replied, that he had already refused the application of 7 or 8; and among others, his own family physician: thereupon I remarked that I had not a word more to say; & attempted to change the conversation; to which he rejoined; ‘be not too hasty—I refused them; but I will not refuse you. I consider the inhabitants of this State, & of the United-States, & even posterity indebted to you, for your great & successful exertions in Vaccination. I have noticed with pain the opposition you have met with from the faculty here. We have no King & Parliament to reward you as they, in England, have Jenner; but we must reward you as we can.’ He then wrote a letter to the President, gave it to me to read, then sealed it & sent it himself to Washington. I was surprized at the fullness of the Governor’s recommendation, seeing my acquaintance with him was rather of the ceremonious kind. My surprize was not diminished on reflecting that Dr Eustis was at that time, a member of the Governor’s council.
“Though defeated these remonstrants declared to my friends that sooner or later they would get me out of place; that Dr E. was the only man that should have it; that he was a real republican, while Dr W. was a pretended one: and many and various were the tricks & stratagems to effect it. A young man named George Bates, a sort of dependent or satellite on Dr E. solicited me to allow him to attend in the hospital, merely for experience. He plead poverty; and ‘wished for the honor of my instruction & patronage,’ as he expressed it. He was very humble, attentive & assidious; but many months had not passed before it was fully proved that he was in reality a spy; and that he was constantly employed in collecting & noting down, & reporting whatever he supposed would injure me. He in many instances altered the medicines I had prescribed to those of a directly opposite quality.
“While this Mr Bates was exciting disaffection in the house, & betraying his benefactor, Dr Eustis himself condescended to apply to the Captn. of the marine corps (Caldwell) in the adjoining navy yard, & to Major Caleb Gibbs, the keeper of the public stores, to observe & report to him any neglect of duty on my part. One of them Captn Caldwell rejected the intimation with disdain. Upon getting full evidence of these things, & a good deal more, I wrote an account of them to Dr Rush of Phila. who transmitted my letter to Mr Jefferson, who sent it to the Secretary of the Navy; and Mr Smith assured me by letter that he should guard himself against such conduct. During all this the late Commodore Nicholson, tho’ treating me with great apparent friendship, was devoted to his friend & benefactor Eustis, & secretly aided him in all his views.
“It was in the latter part of Mr Jefferson’s administration, and during the last illness of Govr. Sullivan, that this worthy chief magistrate sent for my friend the late Mr. Bowdoin, & requested him to inform me that Dr Eustis and company were secretly taking steps to injure me in the hospital; & he gave advice how to counteract it. I accordingly wrote to President Jefferson & to Mr Smith, and so parried the blow, for that time.
“It may be needfull to remark, that a few years anterior to these transactions I had a publick controversy with the Medical Society here on the subject of vaccination; & that in the course of it, I was led publickly to contradict the assertions of their committee relative to myself, of which committee Dr Eustis was chairman. While Mr Jefferson was kindly assisting my efforts in spreading the blessings of the Kine-Pock-inoculation, Dr Eustis exerted himself to discourage it, by declaring that it was a British whim, that would be soon laughed out of credit.
“It may not be impertinent to remark also, that during all the time I was Physician of the Marine hospital, & for a considerable time before, Dr E would not speak to me if we met. He was also jealous that his old friend Genl Lincoln, then collector, favoured me more than him in obtaining the hospital. Such were the feelings of the man who expected, & was aiming to obtain the place I held through the friendship of Mr Jefferson, and such were his dispositions, when he was elevated to the high station of minister at war. So well was that disposition known in Boston, that when that unlooked for event was announced, it was, at once said, ‘Now Waterhouse will loose the Hospital.’
“I could here enumerate & describe a series of traps & snares laid to catch me in the administration of the affairs of the hospital, without being able to prove with whom they originated. It would be as painful for me to relate them, as you to read them. General Dearborn noticed one or two of them with expressions of disgust. Numerous as they were I escaped all but one. I never have, nor ever shall believe that Dr E. was privy to any of these dishonorable deeds. It is impossible. On some of these occasions General D. observed to me that there were accusations made against me at Washington, much higher coloured, than he believed truth would bear. While I was reforming a dirty & every way disorderly house; and every day making things better, I disregarded smaller things, & imprudently sat my enemies at defiance. I never duly regarded the villany of some of the lowest characters in the community. Their falshoods were however exposed before a Committee of the Legislature of the University.
“Within three weeks after Mr Jefferson retired from office, Mr Gallatin enclosed to me five charges, said to be substantiated by certificates; & informed me that the new collector Genl. Dearborn was directed by the President of the United States to enquire into them. Soon after this Genl. D. came to Boston & began to execute his commission with considerable formality, by issuing citations, or summonses to divers persons. The following is a copy of one of the citations sent to one of my own domestic Servants.
‘The President of the United States having directed an enquiry on certain complaints exhibited against Dr Benjan. Waterhouse, surgeon of the Marine Hospital at Charlestown, you are requested to attend at the hospital on Monday at 10 o clock in the forenoon, to give any information on the subject of which you may be possessed; for which you shall receive such compensation as is usual on like occasions.

(Copy)
H. Dearborn.’


“I and my family were shocked at the indelicacy of this proceeding. My friend John Q. Adams happening to dine with me that day, I shewed him the summons. Without saying a word to me of his intention, he called that evening on Genl. Dearborn; and I believe Genl. D. will not soon forget what passed on that occasion.
“My servant was punctual, & so was every person cited, that was under my influence; and I went to the hospital in full expectation of being confronted by my accusers; but to my surprize the General allowed the time alloted to this enquiry to pass away without calling in the witnesses he had collected, notwithstanding I several times reminded him of it. He only examined the Steward & his Daughter before me, very much to my satisfaction & pride. It did not take long for them to prove the utter falshood of three of the five charges, so that he dashed them out with his pen; nor to convince him of the baseness of some of the verbal charges of the young man Bates. I learnt that my principal accuser was one Jones whom I had turned out of the hospital for almost every species of vice. This man had been a patient in the hospital more than a year before my appointment, & had been a very expensive one; yet he had never been to sea, & of course never contributed a cent to the hospital fund. He was a cunning, fawning flattering fellow; a noted horse-jockey, & cock-fighter, & had abandoned his wife & children for the conveniency of a hospital. This man made out to impose upon the benevolent feelings of Dr Jarvis, who allowed him to remain in a hospital appropriated to sailors. For strong & sufficient reasons I turned him out of the hospital; & one among others was for his threatening to expose me for malpractices. Why was I not confronted by this John Jones?
“Again Geo. Bates was an accuser of a different character. He was a young Medical man; & was according to his own confession, employed to collect & transmit to Washington any information that might contribute to my removal, & had daily intercourse with Genl. Dearborn, Yet why was not this buisy Mr Bates confronted with me? None, perhaps but Genl. Dearborn, or Dr Eustis can tell.
“From this conduct of Genl. D. I was disposed at that time, to believe that he viewd the matter in a different light from that in which it had been represented, and that he wished to dismiss it as easily as possible consistent with the formalities of office, and yet I was puzzled to explain the constant intercourse which Mr. Bates had with the General, & his being frequently closeted with him.
“In the mean time my professional enemies were not idle, but spread abroad rumours scandalous to my reputation, accusing me of peculation & fraud, and quoting this young Dr Bates for authority, who had the hardihood sometimes to quote Genl D. Instead of contradicting these rumours, I sat down very deliberately to write my defence, more for the sake of my friends than for the government. I had from the very begining made my friend Mr. Gerry, Mr Bowdoin, & Mr John Q. Adams acquainted with every particular of this affair. The two last conversed with General D. several times on the subject, but Mr Gerry never. Mr Adams said more to the General than was agreeable to him. He spoke his opinion of the charges, & of some of the parties with a force & freedom characteristic of his family.
“When Genl. D. returned from an excursion, of a few weeks, to the East, I sent him my statement of facts, or defence, which seemed to disconcert him; for he told me after reading it, & he told Mr Bowdoin, and he told some other persons, that had I been thus clear & explicit at first, as I was at last, the business would have had a different termination; but he now feared that matters had gone too far for remedy: and he complained that I had not treated him with so much confidence as he wished. The fact is, the General had been used to court-martials, & did not understand the effect which such base accusations would have upon a mind of proud integrity. He knew me not. Beside, on this subject his mind was pre-occupied.
“All who know me intimately (such men as President Adams & his son, our minister at the court of Petersburgh, Mr Gerry, Mr Bowdoin, Mr Gray, & Mr Lloyd of the Senate, will readily conceive that it was hardly possible for me to condescend to speak on some of the infamous charges against me, yet I beg leave here to remark, that I had so little disposition of interfering with any matters of the supplies of the hospital, that, with the approbation of General Lincoln, I put all those affairs into the hands of a contractor, so that the Steward should be at liberty to assist me in reforming & new modelling the deranged household. But this plan created discontent, by diminishing the consequence of the steward, so that at the end of the second quarter it was dropped. I was moreover cautioned by Commodore Nicholson not to spoil the birth by economizing too much. Then it was that General Lincoln urged Mrs. Waterhouse to take upon her the new organization of that household establishment, by planing and directing a new system of economy; saying “if it subjects her to the expense of an additional servant, & carriage hire, there must be compensation.” The idea was known & absolutely popular. No woman of less rank & character in Massachusetts dare have done it. While engaged in this patriotic service, she was accompanied & visited by the very first characters, male & female in this district. The annual saving made by this arrangement was known & applauded. The variation of the name was known to Genl. Lincoln, & the true cause of it. It was however unlucky & to be regreted. But this thing has been so amply explained & defended in my letter addressed to Genl. Dearborn, which you have read, that I need not enlarge here, only to remark how cruelly common report misrepresented a meritorious deed. Mr Gerry knows all about it.
“I have said that amidst the traps & snares laid for me I escaped all but one. It was needful for me to prove, if I could, that a certain disputed ration of beef was not a new thing, but an old custom. To this end I presented Genl Dearborn a schedule, being a comparison between the beef used in the hospital, & the same article charged to the U.S. in every quarter during the year that preceeded my appointment. I there proved that there was a surplus, every quarter, of between 30 & 40 dollars value. Where it went to I could not prove. I could only say that it did not appear to have been expended in the hospital. Com. Nicholson explained it to me at full length, & at the same time, reminded me of the custom of the British hospitals. I consulted on this subject Genl. Lincoln, who returned me a vague answer. He said—the government never regarded what a man eat & drank, provided he did not drink too much.
“When I presented the before mentioned schedule (a copy of which is on the last leaf) to Genl. Dearborn, he mused a while, & then spoke to the following effect. This may be plausible, but is not possitive proof. And I would have you consider, whether it would be prudent, or worth your while to make use of this document. Dr Jarvis is not here to answer for himself. He was a very popular man, & of an honorable character. He has many warm friends & admirers; & his brother is my Deputy; & besides the provider of beef told me, that he had never any thing to do with Dr Jarvis; but said he after what I have seen of the liquors, I can believe any thing of the Steward. I thereupon consulted one of D J. admirers, & suppressed the document, but relied upon its weight, as far as it would go, in the representation to government by General Dearborn.
“In April 1809 Mr Duval comptrouler, suspended passing the Steward’s bill for Vegetables, until further explanation. The insinuation was, that I had taken vegetables from the hospital Garden for my own use, & connived at the Steward’s selling them for his own emolument, than which a greater falshood could hardly have been uttered. The fact was, I had more vegetables in my own grounds at Cambridge than I could possibly use, insomuch that we were in the pretty constant habit of sending vegetables as presents to the people in the hospital. There was besure, one glaring contradiction in my representation of the business of the garden & that of the Steward’s, which sufficiently proved that there was ‘no understanding between him & me.’ Nevertheless this charge was the one on which the Government, according to Genl. D, laid its finger the hardest, & the longest. It was said that all the other charges might have arisen from error of judgement, but that this appeared the result of deliberate contrivance; & Genl. D. said that it made a very unfavourable impression at Washington, I thought I here perceived hard strainings to fix upon me blame, where I was in no degree culpable. I consider Genl. D. as a respectable, & honest man; but when he has once made up his mind, I never saw one who shut his eyes & his ears with more pertinacity. Mr Duval sent his remarks for me, or the steward to explain; yet I solemnly affirm that Genl. Dearborn withheld these remarks of the Comptrouler from my knowledge, & from the Steward’s knowledge, until the latter part of June; or after the government had determined to supercede me, so that I never had an opportunity of explaining the thing. I complained of this treatment to Mr Gallatin, in a letter dated 20th. June 1809.
“Until this event I kept my temper & held my peace—I resolved to set off directly for Washington, there to tell my own story, in my own way; and I thought it was proper to communicate my intention to Genl. Dearborn; on which he remarked 1st. that the weather was very hot & the expense considerable—2dly. on the uncertainty of effecting my object; for said he, Dr. Eustis has great influence over Mr Smith, & I believe over Mr Hamilton; & he added, smiling ‘you may judge for yourself if Dr E. be your friend.’ He said, I ought to bear in mind that government always applied to that head of Department who came from the district where the event, or transaction occurrd; & that such head of department generally determined the judgement of the President. [‘]As Dr E. is that very head of department, you may judge for yourself whether he will likely exert himself in your favour.’ After saying this, & more to the same effect, the General added with a more serious countenance ‘but I would not discourage you if you really think it best to go to Washington.’ This conversation cooled my ardor of going to the seat of government, & made me hesitate.
“About a week after this Genl. D. sent for me, & acquainted me that Mr Gallatin had written to him to inform me, in the name of the President, that in consideration of my great services in reforming the hospital, he was disposed to allow me the opportunity of resigning my place, otherwise my removal was inevitable. I was all astonishment! I told the General that I was ignorant of what he had transmitted to Washington, but was totally at a loss to account for this very harsh treatment, & he knew that I did not deserve it; that resignation would shut my mouth to all future explanations, & would confirm the public in belief of all the scandalous rumors raised & spread by my medical rivals. I thereupon explained everything to my children, & asked their advice, & was highly pleased to find that their feelings accorded with both their parents. I therefore, as you well know, thanked you for your friendly intention, & gave you, as I have always hoped, satisfactory reasons why I could not accept it. I, at the same time, wrote to Mr Gallatin, a private letter, in which I told him that the more I reflected, the more I was persuaded, that some important things relative to myself & the hospital were not rightly understood; that something must have been withheld, or else misrepresented; or that my words had been construed to express what I never intended. In that letter I lamented that I was not present at Washington to explain, & to defend myself against the original Prosecutor, whom unforseen circumstances had converted strangely, at once, into a Party, an Evidence, & a Judge. I never before felt & understood the glorious privilege of a man being tried by his peers in his vicinity.
“Least I should not have made myself clearly understood, I hear repeat that throughout this whole business of accusations I never had a hearing or trial. As inclination prompted I called on Genl. D. at his lodgings, & office; but he never requested me to meet him at the hospital, professedly on this business but once; & then he was not disposed to confront me with witnesses. I never shrunk from the enquiry; but it seemed to me that he did. On one of the charges that affected me the most, I demanded, in a resolute tone, my accuser. To this Genl. D. refused; but said he was a man of the first respectability, & he (the General) believed it; & he even said some harsh things on my denying it. To avoid the risk of passionate expressions, I held my peace before the General; but upon the Exchange, & in several public offices, & in private circles, I pronounced the man, whoever he might be, who uttered that charge to be a Liar. And he never came from behind his curtain to chastize me for the epithet.
“The day previously to that fixed for my departure for Washington Dr Townsend informed me by letter that he was appointed provisionally to take charge of the hospital; he said he knew not who was to have the permanent care of it.
   
   This gentleman had then, & has now a much more lucrative office under our State government. The federalists, or medical part of the “Essex Junto,” have compleatly gained him over to their side.

 I enjoined upon him to inform me, if he should miss the value of a lancet or a needle; & I have never heard anything from this gentleman, but expressions of respect.
“General Dearborn told me that I suffered in the opinion of the government for my disposition to follow the customs of the British hospitals. Be that as it may, there never was, I believe a dirtier, more irregular, & drunken hospital than that at Charlestown when I took it from the hands of Dr Eustis; nor was there in the U. S. a cleaner, more regular, economical, & moral hospital, than this same hospital when I delivered it into the hands of his friend Dr Townsend. Magistrates—Clergymen—Physicians & private gentlemen testified as much as this under their hands; and yet I have been deprived of it, & my character attempted to be blasted by certain friends of the Administration; while my political opponents have never once uttered a word on the subject in the public papers. The printers of our federal Newspapers, & the public generally, no more believe these accusations against me, than they do that Mr Dexter or Pickering burnt the war-office.
“No bill that I ever presented of my own, or that I ever approbated was ever refused payment by the Treasury. Six months after my removal from the hospital, I induced—I almost said compelled Genl. Dearborn to approbate, & pay the charge of vegetables. The charge was right, or it was wrong. If wrong why did he pay it after my dismissal? If right, why did he hesitate before my removal? There is, in this case, no middle line.
“The last time that I had any communication with Genl. D. was to request him to take up his pen, & express in writing what he had conceded in conversation viz. ‘that the hospital fund had not suffered a cent’ injury by my administration of its affairs. To the note containing this request, the General returned a polite answer by my son, the bearer of it, saying ‘that he was then busy, but that he would attend to it the first leisure.[‘] But he never said more on the subject.
“It is a difficult & delicate task for a man to speak of himself; as he is apt not to give a picture of his full face but only a profile; yet if he should speak of himself, the truth will appear in spite of himself. If he cover his breast with both his hands, to conceal his heart, he may be shewing us that they are not clean. If he turn away his head to hide his face, he may be discovering to us that he is bald behind. Let him represent himself as he will, a discerning eye shall see him more nearly as he is, than if any other person undertook to represent him. Under these impressions I resolved to publish the whole affair; but was dissuaded from it by my friend the late Mr Bowdoin. There was a family connexion, & strict intimacy between that gentleman’s family & my own, & I had learnt to respect his judgement. He was a man of sterling worth, but of slow faculties. He saw but little at a time, but what he saw, he saw very distinctly. He laboriously sought what was right & honorable, & always attained it. In morals, in whatever concerned the meum & tuum, he was fastidiously correct. On these accounts, I was in the habit of bowing to his judgement. This gentleman had a high opinion of Genl. Dearborn, & he of him. ‘I have known says Mr B. Henry D. a poor man, & a rich one, a small man, & a great one, and in every station, I have found him an honorable man. If he has done wrong in this case, some one must have led him into error. Do not afford sport for the enemies of our administration, but live down this attack on your character. Time will set all things right.’ But for this, & similar advice, I should have published the whole transaction; & repented of it. It is best as it is.
“A few facts tending to shew that neither of the two parties here believed me guilty of the malversations of which I was accused.
“1st. Our Penitentiary, or large State-prison is entirely under the direction of the Governor & his council; and is situated near the Marine-hospital in Charlestown. Its officers, including the Physician, were about resigning to embarrass Govr. Gerry. Upon which the Governor, Lieut. Govr. Gray, & the Council had concluded to give it to me. The salary was too inconsiderable to make it worth my acceptance. ‘True—said several of these gentlemen, We do it, to shew the public, that if the Government at Washington have no confidence in you, We your Republican brethren have.’ But the Physician did not resign.
“2d. It is well known in this quarter, that for 6, or 7 years past, the Essex Junto, who govern our University, had been trying, in vain, to put me out of my Professorship, to place in it, the son of the late Jonathan Jackson, a distinguished member of that cabal. The rumours spread abroad of my maladministration of the business of the hospital, sharpened by the ‘odium medicum,’ were thought to offer a good opportunity for effecting their purpose. Accordingly Mr. Chief Justice Parsons, the soul of the Junto, & the absolute director of the College government, brought forward the business, but not without opposition, as some of the members called it ‘persecution.’ He however got appointed a joint committee of both branches of the college-legislature to examine into the truth of these rumours, or as he expressed it to my friends—‘to give Dr W. an opportunity of wiping himself clean from these aspersions.’ Beside the Chief-Justice, the committee consisted of a Judge of the inferior-court, four clergymen, & one physician, all of them high-toned federalists. Beside applying to those connected with the hospital, they enquired of Genl. Dearborn, & of Dr George Bates. Altho’ this Geo Bates was the source of Genl. D’s information, he declared to the committee that he knew nothing against me! He was called upon more than once. They soon became cool in the pursuit; & it was three years before I could induce them to collect together to form a report, which has never yet been returned in due form. I have frequently thought that there was a striking similarity between my treatment by these people, & that of Genl. Wilkinson’s. The speech of the President of the College to me on this affair was too remarkable to be omitted. He said that ‘it appeared from all that he could collect, that I had been very ill treated by the Administration, in this business of the hospital; & that it was a mysterious thing to him, & others of my friends, how I could uphold, adhere to, & apologize for, a set of men who had treated me so unjustly.’ To which I replied, that it was equally mysterious to me, ‘that a minister of religion, & a teacher of morality should not be able to conceive how it was possible for a man to act against his Interest from Principle.’ This anecdote was published in the Boston Patriot, together with some particulars of the before mentioned enquiry; but it passed without contradiction, or remark.
“3dly. The Navy-agent Mr Johonnot stood in the same relationship to me, as Surgeon of the Navyyard; as Gen. Dearborn did as Physician of the hospital; as such he not only approved all my conduct, but wrote to Mr Hamilton to the same effect; & told him that he was thoroughly satisfied that the clamour then raised against me was a base compound of medical rivalship, & political persecution; and begged him not to listen to any suggestions against me that came through Commodore Nicholson; & yet the Secretary of the Navy, acting under the predominating influence, put me out of the Surgency of the Navy yard, & put into it the notorious George Bates!
“All these things, taken in connection, has impressed the minds of people here, of both parties, that I have not been treated fairly. That I should be tried on certain charges by my political enemies & cleared; and be condemned on the same charges Without a Trial, by my political friends, is an extraordinary event in a man’s life, & can be accounted for no otherwise than by Intrigue.
“I believe Genl. Dearborn to be an honorable & valuable man; every way superior to Mr Eustis. I, at the same time, believe that these two gentlemen pledged themselves to support each other’s official views; but that ignorance of my character, & unforseen circumstances, led the General a few steps farther than he otherwise would have gone. I knew of the battery which Duane & Binns were raising to demolish one of these gentlemen. But I preferred forbearance to revenge. For four years past have I poured a constant stream of republican principles upon the wheels of government, through the press, but never descended to personal revenge.
“If the tenor of my conduct, while Physician of the hospital has been misrepresented, & my interest & reputation thereby injured, may I not expect to be restored to the same station; or appointed to some other, as a reparation to both?”

“In the quarter ending with June 1807. (the year before my appointment)


The U. States are charged with beef to the amount of
$237..6.


While the beef recvd. & actually expended in the hospital was
205..56


Difference
31..50


In the Qarter ending with Sepr. 1807
$167..13


Recvd & expended only
126..63


Difference
 41..70


In the Qr. ending with Decr. 1807
$259.60


Recvd & expended in Hospital
226.80


Difference
32..80”


“Now as the surplus here mentioned did not go into the Hospital, the question is where did it go?
“It was proved to Genl. Dearborn that there was more Rum Wine & Brandy charged to the U.S. in one quarter preceeding the period of Dr Waterhouse’s appointment, than there was charged during a whole year, when under Dr W’s care. Where did these Liquors go to?
“As Dr W. was persuaded not to transmit this statement to Washington out of delicacy to Dr Jarvis friends, he relied on General D.’s giving it the weight it deserved in his statement. Dr. W. has reason for suspecting that he never mentioned it. It is believed that Mr Gallatin was as imperfectly informed on these subjects as the President.”

